MURRAY, Justice.
For the error pointed out in appellant’s brief, the judgment of the trial court will be reversed and change of venue ordered to one of the district courts of Bexar county, and the clerk of the district court of Cameron county is hereby instructed to compile the necessary papers and send the record pertaining to the case to the district clerk ’of Bexar county, for filing in the district court of the Seventy-Third judicial district, or in the district court of any other judicial district in and for Bexar county, that the parties hereto may, by mutual consent, direct.
No written opinion, giving- our reasons for our judgment herein, will be filed, as this court, under the provisions of articles 1873-1876, Rev. Civ. Statutes 1925, is only'required to file written reasons where the judgment of the trial court is reversed and the cause remanded. See Associated Indemnity Corporation v. Gatling (Tex. Civ. App.) 75 S. W.(2d) 294.
Reversed and rendered, with instructions.